--------------------------------------------------------------------------------

 

Exhibit 10.4




ESCROW AGREEMENT




THIS ESCROW AGREEMENT (this “Agreement”) is made as of December 23, 2008, by,
between, and among YzApp International Inc., a Nevada corporation (the
“Company”), the subscriber identified on the signature page hereto (the
“Subscriber”) (the Company and Subscriber each an “Escrowing Party” and
together, the “Escrowing Parties”), and Sichenzia Ross Friedman Ference LLP, a
limited liability partnership organized and existing under the laws of the State
of New York (the “Escrow Agent”).  The Company, the Subscriber, and the Escrow
Agent may be referred to herein individually as a "party" and together as the
"parties."




W I T N E S S E T H  T H A T:




WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained in a Stock Subscription Agreement dated December 23, 2008, the Company
shall issue and sell to Subscriber, as provided herein, and Subscriber shall
purchase up to 20,168 shares of Series A Voting Convertible Preferred Stock (the
“Shares”), equivalent to 40,336,636 pre-split shares of common stock of the
Company, for an aggregate purchase price of $375,000 (the “Purchase Price”);  




WHEREAS, the Company desires to use a portion of the sale proceeds of the Shares
to pay certain advisory fees incurred by the Company;  




WHEREAS, Subscriber has agreed to deposit an aggregate of $375,000 with the
Escrow Agent, to be held and disbursed by the Escrow Agent pursuant to this
Agreement;




NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and in consideration of the parties thereto, the
parties hereto covenant and agree as follows:




1.

Appointment of Escrow Agent.  The Company and each Subscriber hereby appoint
Escrow Agent as escrow agent in accordance with the terms and conditions set
forth herein and the Escrow Agent hereby accepts such appointment.




2.

Delivery of the Escrowed Funds.  The Company will direct Subscriber to deliver
the Escrowed Funds to the Escrow Agent as follows:




Bank: Citibank

Address: New York, NY

Account: A/C of Sichenzia Ross Friedman Ference LLP Escrow Account

A/C#:  92883436

ABA#: 021000089

SWIFT Code: CITIUS33

Attn: Richard Friedman, Esq.




1

--------------------------------------------------------------------------------

 

(a)

Subject to the satisfaction or waiver of the terms and conditions of this
Agreement, upon the closing of the Share Exchange Agreement entered into by and
among the Company, the New Resources Companies and the Shareholder (the
“Closing”), Subscriber shall purchase and the Company shall sell to Subscriber
the Shares.  

(b)

Prior to the Closing, Subscriber shall deliver by wire transfer, pursuant to the
instructions provided in Schedule A attached hereto, the Aggregate Purchase
Price to the Escrow Agent to be held in escrow (the “Escrowed Funds”).   

3.

Release of Escrowed Funds.  The Escrow Agent will hold and disburse the Escrowed
Funds received by it pursuant to the terms of this Agreement, as follows:

(a)

At such time that Three Hundred Seventy-Five Thousand Dollars ($375,000) is
deposited and upon receipt of joint instructions from the Company and
Subscriber, in substantially the form of Schedule A hereto, upon Closing, the
Escrow Agent shall release the Escrowed Funds pursuant to the joint disbursement
instructions provided in Schedule A attached hereto.

(b)

In the event this Agreement, the Escrowed Funds, or the Escrow Agent becomes the
subject of litigation, or if the Escrow Agent shall desire to do so for any
other reason, each of the Company and the Subscriber authorizes the Escrow
Agent, at its option, to deposit the Escrowed Funds with the clerk of the court
in which the litigation is pending, or a court of competent jurisdiction if no
litigation is pending, and thereupon the Escrow Agent shall be fully relieved
and discharged of any further responsibility with regard thereto. Each of the
Company and the Subscriber further authorizes the Escrow Agent, if it receives
conflicting claims to any of the Escrowed Funds, is threatened with litigation
or if the Escrow Agent shall desire to do so for any other reason, to interplead
all interested parties in any court of competent jurisdiction and to deposit the
Escrowed Funds with the clerk of that court and thereupon the Escrow Agent shall
be fully relieved and discharged of any further responsibility hereunder to the
parties from which they were received.

3.

Exculpation and Indemnification of Escrow Agent.

(a)

The Escrow Agent shall have no duties or responsibilities other than those
expressly set forth herein.  The Escrow Agent shall have no duty to enforce any
obligation of any person to make any payment or delivery, or to direct or cause
any payment or delivery to be made, or to enforce any obligation of any person
to perform any other act, and shall have no duty to accept in escrow the Shares
or enforce any obligation with respect to such Shares.  The Escrow Agent shall
be under no liability to the other parties hereto or anyone else, by reason of
any failure, on the part of any party hereto or any maker, guarantor, endorser
or other signatory of a document or any other person, to perform such person’s
obligations under any such document.  Except for amendments to this Agreement
referenced below, the Escrow Agent shall not be obligated to recognize any
agreement between or among any of the Escrowing Parties, notwithstanding that
references hereto may be made herein and whether or not it has knowledge
thereof.

 

2

--------------------------------------------------------------------------------

 

(b)

 The  Escrow Agent shall not be liable to the Escrowing Parties or to anyone
else for any action taken or omitted by it, or any action suffered by it to be
taken or omitted, in good faith and acting upon any order, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Escrow Agent), statement, instrument, report, or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained), which is believed by the Escrow Agent to be genuine and to
be signed or presented by the proper person or persons.  The  Escrow Agent shall
not be bound by any of the terms thereof, unless evidenced by written notice
delivered to the Escrow Agent signed by the proper party or parties and, if the
duties or rights of the Escrow Agent are affected, unless it shall give its
prior written consent thereto.

(c)

The Escrow Agent shall not be responsible for the sufficiency or accuracy of the
form, or of the execution, validity, value or genuineness of, any document or
property received, held or delivered to it hereunder, or of any signature or
endorsement thereon, or for any lack of endorsement thereon, or for any
description therein; nor shall the Escrow Agent be responsible or liable to the
Escrowing Parties or to anyone else in any respect on account of the identity,
authority or rights, of the person executing or delivering or purporting to
execute or deliver any document or property or this Agreement. The Escrow Agent
shall have no responsibility with respect to the use or application of the
Escrowed Funds pursuant to the provisions hereof.

(d)

The Escrow Agent shall have the right to assume, in the absence of written
notice to the contrary from the proper person or persons, that a fact or an
event, by reason of which an action would or might be taken by the Escrow Agent,
does not exist or has not occurred, without incurring liability to the Escrowing
Parties or to anyone else for any action taken or omitted to be taken or
omitted, in good faith and in the exercise of its own best judgment, in reliance
upon such assumption.

(e)

The Escrow Agent will be indemnified and held harmless by the Escrowing Parties
from and against all expenses, including all counsel fees and disbursements, or
loss suffered by the Escrow Agent in connection with any action, suit or
proceedings involving any claim, or in connection with any claim or demand,
which in any way, directly or indirectly, arises out of or relates to this
Agreement, the services of the Escrow Agent hereunder, except for claims
relating to gross negligence by Escrow Agent or breach of this Agreement by the
Escrow Agent, or the monies or other property held by it hereunder.  Promptly
after the receipt of the Escrow Agent of notice of any demand or claim or the
commencement of any action, suit or proceeding, the Escrow Agent shall, if a
claim in respect thereof is to be made against an Escrowing Party, notify each
of them thereof in writing, but the failure by the Escrow Agent to give such
notice shall not relieve any such party from any liability which an Escrowing
Party may have to the Escrow Agent hereunder.  Notwithstanding any obligation to
make payments and deliveries hereunder, the Escrow Agent may retain and hold for
such time as it deems necessary such amount of monies or property as it shall,
from time to time, in its sole discretion, seem sufficient to indemnify itself
for any such loss or expense and for any amounts due it under Section 2.

(f)

For purposes hereof, the term “expense or loss” shall include all amounts paid
or payable to satisfy any claim, demand or liability, or in settlement of any
claim, demand, action, suit or proceeding settled with the express written
consent of the Escrow Agent, and all costs and expenses, including, but not
limited to, counsel fees and disbursements, paid or incurred in investigating or
defending against any such claim, demand, action, suit or proceeding.

 

3

--------------------------------------------------------------------------------

4.

Termination of Escrow Agent’s Obligations and Resignation of Escrow Agent

(a)

The Escrow Agent’s obligations under this Agreement shall terminate upon release
of the Escrowed Funds, provided that the rights of the Escrow Agent and the
obligations of the Escrowing Parties under Section 3 shall survive the
termination hereof.

(b)

The Escrow Agent may resign at any time and be discharged from its duties as
Escrow Agent hereunder by giving the Escrowing Parties at least five (5)
business days written notice thereof (the “Notice Period”).  As soon as
practicable after its resignation, the Escrow Agent shall, if it receives notice
from the Escrowing Parties within the Notice Period, turn over to a successor
escrow agent appointed by the Escrowing Parties all Escrowed Funds upon
presentation of the document appointing the new escrow agent and its acceptance
thereof.  If no new agent is so appointed within the Notice Period, the Escrow
Agent shall return the Escrowed Funds to the parties from which they were
received without interest or deduction.

5.

Form of Payments by Escrow Agent

(a)

Any payments of the Escrowed Funds by the Escrow Agent pursuant to the terms of
this Agreement shall be made by wire transfer unless directed to be made by
check by the Escrowing Parties.

(b)

All amounts referred to herein are expressed in United States Dollars and all
payments by the Escrow Agent shall be made in such dollars.

6.

Compensation.  

(a)

Fees:  The Company shall pay a documentation and processing fee to the Escrow
Agent of $1,000 which shall be payable upon release of the Escrowed Funds.

 

(b)

Interest:   The Escrowed Funds shall be held in a non-interest bearing escrow
account.

7.

Notices.  All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows: (i) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the personal delivery
service), (ii) if mailed certified or registered mail return receipt requested,
two (2) business days after being mailed, (iii) if delivered by overnight
courier (with all charges having been prepaid), on the business day of such
delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission, on the
business day of such delivery if sent by 6:00 p.m. in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party’s telecopier machine).  If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 5), or the
refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender).  All such
notices, demands, consents, requests, instructions and other communications will
be sent to addresses or facsimile numbers as applicable to the following:

 

4

--------------------------------------------------------------------------------

If to the Company:

 

c/o Allied China Investments, LLC

570 Lexington Avenue

New York, NY 10022

 

If to the Subscriber:

 

To such address as is provided on the signature page of this Agreement.

 

If to the Escrow Agent:

 

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, New York 10006

Attn: Richard A. Friedman, Esq.

 

8.

Further Assurances. From time to time on and after the date hereof, the
 Escrowing Parties shall deliver or cause to be delivered to the Escrow Agent
such further documents and instruments and shall do and cause to be done such
further acts as the Escrow Agent shall reasonably request (it being understood
that the Escrow Agent shall have no obligation to make any such request) to
carry out more effectively the provisions and purposes of this Agreement, to
evidence compliance herewith or to assure itself that it is protected in acting
hereunder.

 

9.

Consent to Service of Process.  The parties hereby irrevocably consent to the
jurisdiction of the courts of the State of New York and of any Federal court
located in such state in connection with any action, suit or proceedings arising
out of or relating to this Agreement or any action taken or omitted hereunder,
and waives personal service of any summons, complaint or other process and
agrees that the service thereof may be made by certified or registered mail
directed to it at the address provided in Section 5 of this Agreement.

 

10.

Miscellaneous

(a)

This Agreement shall be construed without regard to any presumption or other
rule requiring construction against the party causing such instrument to be
drafted.  The terms “hereby,” “hereof,” “hereunder,” and any similar terms, as
used in this Agreement, refer to the Agreement in its entirety and not only to
the particular portion of this Agreement where the term is used.  The word
“person” shall mean any natural person, partnership, corporation, government and
any other form of business of legal entity.  All words or terms used in this
Agreement, regardless of the number or gender in which they were used, shall be
deemed to include any other number and any other gender as the context may
require.  This Agreement shall not be admissible in evidence to construe the
provisions of any prior agreement.

 

5

--------------------------------------------------------------------------------

 

(b)

This Agreement and the rights and obligations hereunder of the parties may not
be assigned.  This Agreement and the rights and obligations hereunder of the
Escrow Agent may be assigned by the Escrow Agent, with the prior consent of the
Escrowing Parties.  This Agreement shall be binding upon and inure to the
benefit of each party’s respective successors, heirs and permitted assigns. No
other person shall acquire or have any rights under or by virtue of this
Agreement. This Agreement may not be changed orally or modified, amended or
supplemented without an express written agreement executed by the parties. This
Agreement is intended to be for the sole benefit of the parties hereto and their
respective successors, heirs and permitted assigns, and none of the provisions
of this Agreement are intended to be, nor shall they be construed to be, for the
benefit of any third person.

(c)

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of New York. The representations and warranties
contained in this Agreement shall survive the execution and delivery hereof and
any investigations made by any party.  The headings in this Agreement are for
purposes of reference only and shall not limit or otherwise affect any of the
terms thereof.

11.

Execution of Counterparts. This Agreement may be executed in a number of
counterparts, by facsimile, each of which shall be deemed to be an original as
of those whose signature appears thereon, and all of which shall together
constitute one and the same instrument.  This Agreement shall become binding
when one or more of the counterparts hereof, individually or taken together, are
signed by all the parties.







[Signature page follows]




--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement to
be duly executed as a sealed instrument as of the day and year first above
written.

 

 

YZAPP INTERNATIONAL INC.

 

By: /s/ Eugene Weiss

Name: Eugene Weiss

Title: Chief Executive Officer




SUBSCRIBER:

 

Tan Zhen Investment Limited

 

 

By: /s/ Yi Li

Name: Yi Li

Title: President

 

Address:
#1706, HongYuan TianCheng, Section B, Hualin Road, GuLou District, Fuzhou, China

 

Fax Number: 86-591-8740-3079

 

 

SICHENZIA ROSS FRIEDMAN FERENCE LLP

 

By: /s/ Richard A. Friedman, Esq.

Name: Richard A. Friedman, Esq.

Title: Partner

--------------------------------------------------------------------------------